Title: To James Madison from William C. C. Claiborne, 26 February 1804
From: Claiborne, William C. C.
To: Madison, James



Sir,
New Orleans February 26. 1804
The mail due on last evening from the northward arrived, but brought me no official dispatches. I fear the post has become an uncertain conveyance, and under this impression I shall cause duplicate copies to be taken of all my official communications to you, and will forward them by Mr. Isaac Briggs, who will leave this city for the seat of Government in two or three days.
No unpleasant event has occurred since my last letter. The French Brig Argo left this port on yesterday, taking with her a few French officers, and I understand will also convey to France the French soldiers who were detained at Fort Plaquemines.
I dined on this day with the Marquis de Casa Calvo. He told me that on this morning he received dispatches from his Court which announced the prospect of a continuance of peace between Spain and the European powers. It was also mentioned to me by a member of the Marquis’s family, that he (the Marquis) was now constituted the sole Commissioner on the part of Spain in Louisiana; and that his late colleague Governor Salcedo was discontinued, and permitted to retire to the Canary Islands with the pay for life of a Colonel. I was also informed by a Spanish officer, that in two or three days the Spanish forces would commence a movement for Pensacola, and that in about twenty days the Spaniards would remove all their troops and military stores from this City.
It is said here that Pensacola is to be strongly fortified, and that a reinforcement is ordered from Havanna to St Augustin. It is also stated with confidence, that a large force is moving from Mexico to the Province of Tacus. I will not be answerable for the truth of these reports; I communicate them to you as they came to me, and if they be correct (which I am inclined to believe) you can as well as myself form an idea as to the objects of these military preparations.
General Wilkinson contemplates taking his departure for Washington in twelve or fourteen days, but I much question whether he will be enabled so soon to set out.
Mr. Laussat has not yet delivered to the American Commissioners all the archives &c. appertaining to the sovereignty of Louisiana.
The emigration from the West India Islands to this Province is considerable; there are now on the Mississippi several hundred French emigrants from Jamaica, and two or three other vessels filled with passengers are daily expected. Accept assurances of my great respect and sincere esteem.
William C. C. Claiborne
 

   
   RC (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). RC in a clerk’s hand, signed by Claiborne; docketed by Wagner as received 4 Apr.


